 

SWISTAK LEVINE PC

 

Case 2:21-cv-11272-NGE-KGA ECF No. 24, PagelD.259 Filed 07/12/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DONALD KLINE, SR., LINDA KLINE,
and IRREONA BYRD, on behalf of themselves
and all others similarly situated,

Plaintiffs,

Case No. 4:21-cv-11272-NGE
Hon. Nancy G. Edmunds

V.

FISHMAN GROUP PC, RYAN FISHMAN,
MARC FISHMAN, ALEXANDRA ICHIM,
FENTON OAKS, LLC dba FENTON OAKS
MHC, and PROFESSIONAL PROPERTY
MANAGEMENT CO. OF MICHIGAN dba
PROFESSIONAL PROPERTY
MANAGEMENT INC.,

Semmens nee eee meet” Seer” Same” Seape” hmppee”

Defendants.
DEFENDANT FENTON OAKS, LLC dba FENTON OAKS
MHC’S CONCURRENCE WITH DEFENDANT PROFESSIONAL PROPERTY
MANAGEMENT CO. OF MICHIGAN’S MOTION TO DISMISS
NOW COMES Defendant, FENTON OAKS, LLC dba FENTON OAKS MHC, by and through

its attorneys, Swistak & Levine, P.C., and for its Concurrence with Defendant Professional Property

_ Management Co. of Michigan’s Motion to Dismiss, states as follows:

Defendant Fenton Oaks LLC (“Fenton”) operates a manufactured housing community in
Genesee County, Michigan. Defendant Professional Property Management Co of Michigan (“PPM”)
manages various apartment communities. Fenton and PPM are almost identically-situated in this case in
that both of them hired Defendant Fishman Group, PC (“Fishman”) to pursue the collection of debts
owed from prior tenants who moved from their respective properties.

Like PPM, Fenton sent its few collection cases to Fishman for Fishman to file lawsuits to try to

collect money owed to Fenton. Fishman filed suit against Plaintiffs Donald Kline, Sr. and Linda Kline

 
 

SWISTAK LEVINE PC

 

Case 2:21-cv-11272-NGE-KGA ECF No. 24, PagelD.260 Filed 07/12/21 Page 2 of 4

(the “Klines”) on behalf of Fenton but Fenton never received any money from Fishman’s efforts. (See
Affidavit of Bill Packer, attached as Exhibit 1)

Regardless, the Klines owed Fenton the amount of $1,444.21 and still today, the Klines owe
Fenton the amount of $1,444.21. (Ud.) But since Fenton did not receive any of the Klines’ money,
Fenton could not have been unjustly enriched or converted any of the Klines’ funds.

Fenton was also not negligent as a matter of law. Fenton performed no oversight of how
Fishman performed its work. Fenton hired Fishman as its attorneys to pursue collection efforts in an
appropriate and legal manner. If Fishman violated the law or rules of professional conduct, it did so
without Fenton’s knowledge or permission.

PPM filed a motion to dismiss this case as to PPM. For all of the same legal and factual reasons,
which PPM expressed in its motion, Fenton seeks the same result.

WHEREFORE, Defendant FENTON OAKS LLC dba FENTON OAKS MHC urges this
Honorable Court to refuse to exercise supplemental jurisdiction over Fenton Oaks LLC and to dismiss
this action as to Fenton Oaks LLC.

SWISTAK & LEVINE, P.C.
Attorneys for Defendant Fenton Oaks only

/s/ 1, Matthew Muller
I. MATTHEW MILLER (P51351)
30833 Northwestern Highway, Suite 120
Farmington Hills, MJ 48334
(248) 851-8000

DATED: July 12, 2021 muiniller@swistaklevine.com

 
Case 2:21-cv-11272-NGE-KGA ECF No. 24, PagelD.261 Filed 07/12/21 Page 3 of 4

EXHIBIT 1
 

 

Case 2:21-cv-11272-NGE-KGA ECF No. 24, PagélD-262 Filed O0/7712/2T Page 4 of 4

AFFIDAVIT OF BILL PACKER
BILL PACKER, being duly sworn, deposcs and states as follows:

1, He is a member of, and the owner of, Fenton Oaks, LLC (“Fenton Oaks”).

2. If called to testify as a witness, he could testify competently to the following facts:

A. Fenton Oaks sent five collection cases to the Fishman Group.

B. One of these cases was against Donald Kline, Sr. and Linda Kline (the “Kiines”).

C. The Klines owe Fenton Oaks $1,444.21 from costs associated with their having moved
from Fenton Oaks.

D. Neither I nor anyone else associated with Fenton Oaks had any oversight or supervision

over the Fishman Group in how they pursued collection of the debt owed by the Klines or the debts
owed by any other debior.

E. Fenton Oaks has not received any funds collected from the Klines, ner from any other of
the four collection cases Fenton Oaks sent to the Fishman Group.

F. Until E saw the story on the television news, I had no idea of any of the allegations
directed against the Fishman Group nor did Fenton Gaks, LLC have any involvement in, or direction of,

any of the allegedly illegal or improper activities.

Further, Deponent says not. avy:
iW MM ae Me
. LON

BILL PACKER

 

Subs cribed and sworn to before me this
To" day of ky , 2021

 

Notary Public, Genese County, Michigan

My Commission Expires: it 20
i
JOSHUA ORVIS
NOTARY PUBLIC, STATE OF MICHIGAN
COUNTY OF GENESEE

MY COMMISSION EXPIRES AUG 24, 2024
